United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1140
                      ___________________________

                             James Lee Blair-Bey

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

State of Iowa; Patti Wachtendorf; Paul Gager; Berl Wilcox; Dave Rhodes; Doug
  Beavers; Charles Waterman; Randy Gibbs; STG Originator-Anamosa; STG
                         Steering Committee Members

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                           Submitted: July 20, 2018
                             Filed: July 25, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.
      Iowa inmate James Blair-Bey appeals after the District Court1 dismissed his 42
U.S.C. § 1983 complaint preservice under 28 U.S.C. § 1915A. In his complaint,
Blair-Bey asserted an access-to-courts claim, an equal protection claim, and due
process claims, including a claim that he was wrongfully classified as a member of
a “security threat group.”

        After de novo review, we conclude that dismissal was proper. See Cooper v.
Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (standard of review); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting that under Rule 8 of the Federal
Rules of Civil Procedure, a complaint must contain sufficient facts to “state a claim
to relief that is plausible on its face”); Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976)
(noting there is no due process protection for prisoner classification); Ballinger v.
Cedar Cty., 810 F.3d 557, 562–63 (8th Cir. 2016) (discussing elements of a prisoner
due process claim); Bear v. Fayram, 650 F.3d 1120, 1122–23 (8th Cir. 2011)
(discussing elements of an access-to-courts claim); Patel v. U.S. Bureau of Prisons,
515 F.3d 807, 815 (8th Cir. 2008) (discussing elements of a prisoner equal protection
claim).

      We affirm the judgment of the District Court.
                      ______________________________




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-